El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Patricio López suscribió una carta el 19 de abril de 1914' autorizando á Alejandro Laborde para que gestionase el co-bro de $5,391 que le debía la corporación “Borinquen Sugar Company” por arrendamiento de tierras comprometiéndose a aceptar como pag;o de esa cantidad el cincuenta por ciento de su crédito y manifestando que lo demás que cobrase La-borde sería para éste como compensación de los servicios y gestiones que hiciera para el cobro.
Posteriormente Laborde demandó a López para que le pagase la cantidad de $2,695.50 como indemnización de los perjuicios que alegó haber sufrido por haberle retirado el demandado la autorización que le había conferido en dicha carta después de haber comenzado las gestiones para el cobro. El demandado no negó la obligación contenida en dicha carta pero alegó que la entregó al demandante con la condición de que no hiciera uso de ella en tanto que Pedro Más firmara una carta igual autorizando al demandante Laborde para el cobro del crédito que también tenía contra la “Borinquen Sugar Company,” que tal carta no fué firmada por Pedro Más, quien no dió autorización de ninguna clase al deman-dante, y que al saber la noticia de que el demandante no había obtenido autorización de Más, indicó a Laborde que cesara en sus gestiones.
La cuestión de derecho en cuanto a la suficiencia de la demanda fué resuelta por nosotros en grado de apelación (Laborde v. López, 23 D. P. R. 99) por la opinión que se es-cribió en el caso de Laborde v. Toro, 23 D. P. R. 92. Decía-*795rada suficiente la demanda volvió el caso a la corte inferior donde se celebró el-juicio y recayó sentencia declarando con lugar la demanda; sentencia que revocamos, por estimar que' el juez inferior debió tomar en consideración para su fallo la evidencia presentada con respecto a la condición que alega el demandado en cuanto a la obligación que suscribió y de cuya prueba prescindió la corte inferior al dictar su senten-cia. Labórele v. López, 26 D. P. R. 534.
Vuelto otra vez el caso a la corte inferior las partes le sometieron para su decisión la misma prueba que antes ha-bían presentado y dictada nueva sentencia declarando con lugar la demanda y condenando al demandado a pagar al demandante la cantidad que le reclama más las costas, desem-bolsos y honorarios de abogado, interpuso el presente re-curso de apelación.
Para sostenerlo alega el apelante que la corte inferior cometió error al dictar sentencia que no está sostenida por la prueba, condenando al demandado al pago de la suma re-clamada, costas y honorarios de abogado, cuando se trata de una obligación condicional en que el actor no adquirió dere-cho alguno a percibir la remuneración concertada por falta de cumplimiento de la condición, infringiendo por tanto el artículo 1088 del Código Civil.
Este pleito está relacionado con otros que por la misma época inició el apelado contra otras personas, especialmente con el que siguió contra Celso • Lorenzo, a tal extremo que la prueba que en este último caso presentó el demandante fué admitida como prueba en el de Patricio López y las de-claraciones de los testigos se refieren casi siempre a que el apelante dió la autorización contenida en la carta con la misma condición que impuso Celso Lorenzo a dar su autori-zación a Laborde en iguales términos que la que motiva este pleito.
El demandado apelante presentó en el juicio a los testi-gos Celso Lorenzo, Francisco Noya y Jaime Alsina, así como una declaración escrita y jurada de Vidal Sánchez (affidavit) *796consentida por el demandante, tendente a probar que al fir-mar y entregar la repetida carta Patricio López puso a La-borde la misma condición que había impuesto a Celso Lorenzo, o sea la de que no podía hacer uso de ella si Pedro Más no firmaba también otra autorización igual a Laborde. Esas declaraciones fueron contradichas con la declaración de Alejandro Laborde. También declaró Patricio López.
La prueba respecto a la condición alegada por el deman-dado apelante resultó contradictoria y habiendo el juez re-suelto el conflicto de ella haciendo uso de la facultad discre-cional que le concede la ley no se nos ha demostrado ni ale-gado que obrara influido por pasión, prejuicio o parcialidad o con manifiesto error y hemos de sostener su decisión en este particular y no podemos, por tanto, declarar que ha co-metido el error que se alega.
El otro motivo del recurso se funda en que la prueba no sostiene la condena de pagar $2,695.50.
En verdad no se practicó prueba respecto a la cuantía de los perjuicios que^se alegan ser de $2,695.50 por ser, sin duda el cincuenta por ciento de la cantidad que correspondía a Laborde por los servicios que había de prestar y que em-pezó a prestar; y si bien Patricio López cobró íntegramente su crédito por mediación de otras personas también lo es que en las gestiones que por él practicó Laborde aceptó que se pagara solamente un sesenta y cinco por ciento del crédito, según su alegación décima de la demanda, por lo que el per-juicio que le ha causado su demandado es solo de un quince por ciento de los $5,391 debidos a. López, que es de $808.65.
La sentencia apelada debe ser confirmada aunque modi-ficándola en cuanto a la condena que será por la cantidad de $808.65.
Confirmada la sentencia apelada pero modifi-cándola en cuanto a la condena que será por * la cantidad de $808.65.
*797Jueces concurrentes: Sres.' Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.